Title: From James Madison to William Harris Crawford, 21 September 1816
From: Madison, James
To: Crawford, William Harris



Dear Sir
Montpellier Sepr. 21. 1816

I return the letter from Mr. Hall inclosed in yours of the 19th.  The fullest confidence is due to the truth of his statement, and to the purity of his views.  But it seems impossible to yield the sanction he suggests, to the wishes of his neighbours respectable as they may be.  The difference between a forbearance to enforce a law, on considerations forbidding the attempt, and a notice that enforced which would amount to an invitation to violate it, necessarily restrains the Executive.  Are not the orders also to the Military Commanders, and to the marshals actually issued, applicable to intruders on the public lands every where not specially excepted by law
The information from Govr. Clarke is very agreeable, and is another proof of the practicability of obtaining by just means every thing from the Indians, as far and as fast as the public interest requires.  It were to be wished, that this view of the subject prevailed in every quarter.
If Onis has common prudence he will be silent with respect to the fort on the Chatahouchee.  If Spain cannot or will not prevent attacks on us from such a position, we must defend ourselves agst. them, by attacking the position.  She seemed to feel the justice of this reasoning, when Jackson drove our enemies out of Pensacola
